     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 1 of 9 Page ID #:239




1      John A. Kawai, SBN 260120
       CARPENTER, ZUCKERMAN, & ROWLEY
2      407 Bryant Circle, Suite F
3      Ojai, CA 93023
       805-272-4001
4      jk@czrlaw.com
5      Attorney for Plaintiffs
6
       Carol L. Hepburn, Pro Hac Vice
7      CAROL L. HEPBURN, P.S.
8      200 First Ave. West, Suite 550
       Seattle, WA 98119
9      (206) 957-7272
10     (206) 957-7273 fax
       Email: carol@hepburnlaw.net
11     Attorneys for Plaintiffs Donatello, William L.E.
12     Dussault GAL for Violet and Jenny
13
       Deborah A. Bianco, Pro Hac Vice
14     DEBORAH A. BIANCO, PLLC
15     14535 Bel-Red Road, #201
       Bellevue, WA 98007
16     Phone: 425-747-4500
17     Email: deb@debbiancolaw.com
       Attorney for Plaintiff Donatello
18
19                             UNITED STATES DISTRICT COURT
20                            CENTRAL DISTRICT OF CALIFORNIA
21    “DONATELLO,” “JENNY,” and          )
22    WILLIAM L.E. DUSSAULT, Guardian )          Case Number: 2:19-cv-2686-PA
      ad Litem for “VIOLET,” a minor,    )       (GJSx)
23
                             Plaintiffs, )
24                                       )       JOINT CASE MANAGEMENT
      v.                                 )       STATEMENT & [PROPOSED]
25
                                         )       ORDER
26    IVAN GREENHUT,
                                         )
27                           Defendant.  )
                                         )
28
                                           Page 1 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 2 of 9 Page ID #:240




1            The parties hereby submit their JOINT CASE MANAGEMENT
2     STATEMENT & PROPOSED ORDER pursuant to Civil Local Rule 16-9.
3
4     1. Jurisdiction & Service
5
      The basis for the court’s subject matter jurisdiction over plaintiff’s claims and
      defendant’s counterclaims, whether any issues exist regarding persona jurisdiction
6     or venue, whether any parties remain to be served, and, if any parties remain to be
7     served, a proposed deadline for service.
8            The court’s subject matter jurisdiction derives from this matter being based
9     upon federal statute, specifically 18 U.S.C. 2255. Defendant has been personally
10
      served. No issues exist regarding personal jurisdiction. No other parties remain to
11
      be served.
12
13
      2. Facts
14
      A brief chronology of the facts and a statement of the principal factual issues in
15    dispute.
16
      Each of the plaintiffs are the subjects in series of child pornography images and
17
      videos. Defendant pleaded guilty to and was convicted of possession of child
18
      pornography including the images and videos of the plaintiffs. Plaintiffs have each
19
      suffered personal injury as a result of defendant’s violation of federal child
20
      pornography law.
21
22
23    Pursuant to the plea agreement and restitution order in the criminal action,
24    Defendant has pled guilty to possession of child pornography depicting images
25    and/or videos of persons with the pseudonyms “Donatello” and “Jenny.” Discovery
26    is ongoing to determine whether the “Donatello” and “Jenny” who are Plaintiffs in
27
28
                                            Page 2 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 3 of 9 Page ID #:241




1     this action are the same persons and to determine whether Defendant was in

2     possession of images and/or videos of Plaintiff “Violet.”
3
      3. Legal Issues
4     A brief statement, without extended legal argument, of the disputed points of law,
5     including reference to specific statutes and decisions.
6
      Plaintiffs allege that defendant must pay liquidated damages based upon his
7
8
      admitted possession of their child sex abuse images in violation of 18 U.S.C. §

9     2252 (a)(2) and (b)(1), and 18 U.S.C. § 2252 (a)(4)(B) and (b)(2).

10
11    Defendant is in the process of verifying that the Plaintiffs in this action are those
12    depicted in the materials in his possession, affecting liability and damages.
13    4. Motions
14    All prior and pending motions, their current status, and any anticipated motions.
15
       Defendant’s Request for Stay was denied. Plaintiffs’ Motion to Proceed With
16
       Pseudonyms was granted. The Petition for Appointment for Guardian Ad Litem
17
       for minor victim, Violet, was granted. No other motions have been brought or
18
       are pending. Plaintiffs intend to bring a motion to strike certain affirmative
19
       defenses and for summary judgment.
20
21     Defendant intends to bring a motion to strike Plaintiffs’ jury demand to the
22     extent allowable and may bring a motion for summary judgment.
23
24    5. Amendment of Pleadings
      The extent to which parties, claims, or defenses are expected to be added or
25
      dismissed and a proposed deadline for amending the pleadings.
26     None at this time.
27
28
                                             Page 3 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 4 of 9 Page ID #:242




1     6. Evidence Preservation
2     A brief report certifying that the parties have reviewed the Guidelines Relating to
      the Discovery of Electronically Stored Information (“ESI Guidelines”), and
3     confirming that the parties have met and conferred pursuant to Fed. R. Civ. P.
4     26(f) regarding reasonable and proportionate steps taken to preserve evidence
      relevant to the issues reasonably evident in this action. See ESI Guidelines 2.01
5     and 2.02, and Checklist for ESI Meet and Confer.
6
7      Parties have reviewed the ESI Guidelines and have met and conferred.
8
      7. Disclosures
9
      Whether there has been full and timely compliance with the initial disclosure
10    requirements of Fed. R. Civ. P. 26 and a description of the disclosures made. For
11
      ADA and employment cases, see General Order Nos. 56 and 71.
       Parties have agreed to exchange initial disclosures by August 30, 2019.
12
13
      8. Discovery
14
      Discovery taken to date, if any, the scope of anticipated discovery, any proposed
15    limitations or modifications of the discovery rules, a brief report on whether the
16    parties have considered entering into a stipulated e-discovery order, a proposed
      discovery plan pursuant to Fed. R. Civ. P. 26(f), and any identified discovery
17    disputes.
18     No discovery has been taken to date. The parties do not anticipate needing an e-
19     discovery order.
20
21    9. Class Actions
22    If a class action, a proposal for how and when the class will be certified.
23     This is not a class action.

24
25    10. Related Cases
      Any related cases or proceedings pending before another judge of this court, or
26    before another court or administrative body.
27
28
                                            Page 4 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 5 of 9 Page ID #:243




1      No related case is currently pending, however, the criminal prosecution of
2      defendant for child pornography offenses in case number 2:18-cr-00048-CAS
3      was brought before this court. Defendant was sentenced on April 2, 2018 and an
4      order regarding restitution providing for restitution for some of the plaintiffs was
5      entered on July 30, 2018.
6
7     11. Relief
      All relief sought through complaint or counterclaim, including the amount of any
8
      damages sought and a description of the bases on which damages are calculated.
9     In addition, any party from whom damages are sought must describe the bases on
10    which it contends damages should be calculated if liability is established.
11
12
       Plaintiffs each seek $150,000 in liquidated damages from defendant as provided
       for in 18 U.S.C. 2255. Plaintiffs also seek their attorneys fees and punitive
13
       damages as allowed by this statute.
14
15
      12. Settlement and ADR
16
      Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case,
17    including which ADR process option the parties have selected and a proposed
18    deadline, or if the parties do not agree, each party’s preferred option and timing,
      in compliance with ADR L.R. 3-5. In addition, the parties should include a
19    description of key discovery or motions necessary to position the parties to
20    negotiate a resolution.
21
       The parties have already begun to engage in settlement discussions and continue
22
       to work towards settlement. The parties are agreeable to mediation and believe
23
       this should be accomplished by April 30, 2020. The parties anticipate that legal
24
       issues raised by Defendant’s affirmative defenses would need to be resolved
25
       before mediation would be effective.
26
27
28
                                             Page 5 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 6 of 9 Page ID #:244




1     13. Consent to Magistrate Judge For All Purposes
2     Whether all parties will consent to have a magistrate judge conduct all further
      proceedings including trial and entry of judgment. ____ YES __X_ NO
3
4
      14. Other References
5     Whether the case is suitable for reference to binding arbitration, a special master,
6     or the Judicial Panel on Multidistrict Litigation.
7      This case is not suitable for binding arbitration, a special master, or the Judicial

8      Panel on Multidistrict Litigation.

9
10
      15. Narrowing of Issues
      Issues that can be narrowed by agreement or by motion, suggestions to expedite
11    the presentation of evidence at trial (e.g., through summaries or stipulated facts),
12    and any request to bifurcate issues, claims, or defenses.
13
       Each side anticipates filing motions to strike and motions for summary judgment,
14
       which should significantly narrow the issues in this case.
15
16
      16. Expedited Trial Procedure
17    Whether this is the type of case that can be handled under the Expedited Trial
18    Procedure of General Order 64, Attachment A. If all parties agree, they shall
      instead of this Statement, file an executed Agreement for Expedited Trial and a
19
      Joint Expedited Case Management Statement, in accordance with General Order
20    No. 64, Attachments B and D.
21     The parties do not believe the expedited trial procedure will be appropriate.
22
23    17. Scheduling
24
      Proposed dates for completion of initial ADR session, designation of experts,
      discovery cutoff, hearing of dispositive motions, pretrial conference and trial.
25
26
        Trial Date (starts on Tuesdays)                             July 28, 2020
27
        MIL hearing Date                                            July 21, 2020
28
                                             Page 6 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 7 of 9 Page ID #:245




1       Motions In Limine; Memoranda of Contentions of Fact July 14, 2020
        and Law [L.R. 16-4]; Witness Lists [L.R. 16-5]; Joint
2       Exhibit List [L.R. 16-6.1]; Joint Status Report
3       Regarding Settlement ; Proposed Findings of Fact and
        Conclusions of Law [L.R. 52] (court trial only);
4       Declarations containing Direct Testimony, if ordered
5       (court trial only)
6       Final Pre-Trial Conference                                July 10, 2020
7       Oppositions to Motions In Limine; Joint Proposed          July 7, 2020
        Final Pretrial Conference Order [L.R. 16-7];
8       Joint/Agreed Proposed Jury Instructions (jury trial
9       only); Disputed Proposed Jury Instructions (jury trial
        only); Joint Proposed Verdict Forms (jury trial only);
10      Joint Proposed Statement of the Case (jury trial only);
11      Proposed Additional Voir Dire Questions, if any (jury
        trial only); Evidentiary Objections to Decls. of Direct
12
        Testimony (court trial only)
13
        Pre-Trial Disclosures Rule 26(a)(3)                       June 26, 2020
14
        Deadline to Complete Settlement Conference                May 19, 2020
15
16      Expert Discovery Cut Off                                  May 5, 2020
17      Last Day to Hear Motions (Only heard on Mondays)          May 4, 2020
18      Expert Depos Due                                          April 29, 2020
19      Expert Reports Due                                        April 10, 2020
20      Non-Expert Discovery Cut Off                              March 30, 2020
21      Expert Disclosures 26(a)(2)                               February 28, 2020
22      Initial Disclosures Rule 26(a)(1)                         August 30, 2019
23
24
25
26
27     ///
28
                                            Page 7 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 8 of 9 Page ID #:246




1     18. Trial
2     Whether the case will be tried to a jury or to the court and the expected length of
      the trial.
3
       Plaintiffs demand a jury trial; Defendants demand a bench trial and reserve their
4
       right to object to Plaintiffs’ request for a jury trial.
5
       Parties Expected length of trial----two to three days.
6
7
      19. Disclosure of Non-party Interested Entities or Persons
8     Whether each party has filed the “Certification of Interested Entities or Persons”
9     required by Civil Local Rule 3-15. In addition, each party must restate in the case
      management statement the contents of its certification by identifying any persons,
10    firms, partnerships, corporations (including parent corporations) or other entities
11    known by the party to have either: (i) a financial interest in the subject matter in
      controversy or in a party to the proceeding; or (ii) any other kind of interest that
12
      could be substantially affected by the outcome of the proceeding.
13
14     Plaintiffs filed their Certification of Interested Parties on July 22, 2019.
15     Defendant filed his Certification of Interested Parties on July 19, 2019.
16
17    20. Professional Conduct
18    Whether all attorneys of record for the parties have reviewed the Guidelines for
      Professional Conduct for the Northern District of California.
19
       All attorneys have reviewed the Guidelines for Professional Conduct for the
20
       Central District of California.
21
       All parties have reviewed.
22
      21. Other
23
      Such other matters as may facilitate the just, speedy and inexpensive disposition of
24    this matter.
25     The parties will exchange formal and informal discovery to facilitate resolution
26     of this matter.
27
28
                                               Page 8 of 9
      Form updated May 2018
     Case 2:19-cv-02686-PA-GJS Document 37 Filed 09/03/19 Page 9 of 9 Page ID #:247




1                                            CARPENTER, ZUCKERMAN & ROWLEY, LLP
2                                            /s/ John A. Kawai
      Dated: September 3, 2019        By:    _____________________________________
3                                            JOHN A. KAWAI
4                                            Attorney for Plaintiffs

5
6                                            FORTIS LLP

7                                            /s/ Fiona Miller
      Dated: September 3, 2019        By:    ______________________________________
8                                            FIONA MILLER
                                             Attorney for Defendant
9
10
11
12
                                 CASE MANAGEMENT ORDER
13
      The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED
14
      ORDER is approved as the Case Management Order for this case and all parties
15
      shall comply with its provisions. [In addition, the Court makes the further orders
16
      stated below:]
17
18
19
      IT IS SO ORDERED.
20
       Dated:
21
                                                      UNITED STATES
22                                              DISTRICT/MAGISTRATE JUDGE
23
24
25
26
27
28
                                            Page 9 of 9
      Form updated May 2018
